Case 1:21-cr-00534-CRC Document1 Filed 08/24/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 25, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
Vv. : GRAND JURY ORIGINAL
JOSE GONZALEZ PACHECO, and : VIOLATIONS:
Also known as “Jose Gonzalez,” :
KENNETH DEMETRIUS HARRIS, : =©18U.S.C. § 1951
Also known as “Kenneth Vann,” : (Interference with Commerce by Robbery)
> = 18 U.S.C. § 924(c)(1)(A) (ii)
Defendants. :  (Brandishing, Using, Carrying, or

Possessing a Firearm During, In the
Course of, or During the Furtherance of a
Crime of Violence)

FORFEITURE: 18 U.S.C. § 924(d); 21
U.S.C. § 853(p); and 28 U.S.C. § 2461(c)

INDICTMENT

The Grand Jury charges that:

COUNT ONE

At all times material to this Indictment S.B. was engaged in the distribution of marijuana,
in interstate commerce and an industry which affects interstate commerce.

On July 12, 2021, within the District of Columbia, and elsewhere, defendants, JOSE
GONZALEZ PACHECO, also known as “Jose Gonzalez,” and KENNETH DEMETRIUS
HARRIS, also known as “Kenneth Vann,” did unlawfully obstruct, delay and affect, and attempt
to obstruct, delay and affect, commerce as that term is defined in Title 18, United States Code,
Section 1951, and the movement of articles and commodities in such commerce, by robbery as

that term is defined in Title 18, United States Code, Section 1951, in that JOSE GONZALEZ
Case 1:21-cr-00534-CRC Document1 Filed 08/24/21 Page 2 of 3

PACHECO, also known as “Jose Gonzalez,” and KENNETH DEMETRIUS HARRIS, also
known as “Kenneth Vann,” did unlawfully take and obtain, and attempt to take and obtain, personal
property consisting of marijuana and United States currency in the presence of S.B., against his
will by means of actual and threatened force, violence, and fear of injury, immediate and
future, to his person, and the person of a relative and member of his family, that is, by
brandishing firearms and physically restraining $.B. and his family members with ropes and
tape.

(Interference with Commerce by Robbery, in violation of Title 18, United States Code,
Sections 1951, and 2).

COUNT TWO
On or about July 12, 2021, within the District of Columbia, JOSE GONZALEZ
PACHECO, also known as “Jose Gonzalez,” and KENNETH DEMETRIUS HARRIS, also
known as “Kenneth Vann,” did knowingly brandish, carry and use a firearm, that is, a Taurus,
model G2C, 9mm semi-automatic handgun and a SCCY, model CPX-2, 9mm semi-automatic
handgun, during and in relation to and did knowingly possess a firearm in furtherance of, a crime
of violence for which they may be prosecuted in a court of the United States, that is, Interference

with Commerce by Robbery as charged in Count One of this Indictment.

(Brandishing, Using, and Carrying a Firearm During and in the Course of, and
Possessing a Firearm in Furtherance of, a Crime of Violence, in violation of Title 18,
United States Code, Sections 924(c)(1)(A)(ii), and 2).
FORFEITURE ALLEGATION
Upon conviction of the offense alleged in Count One, JOSE GONZALEZ PACHECO,
also known as “Jose Gonzalez,” and KENNETH DEMETRIUS HARRIS, also known as

“Kenneth Vann,” shall forfeit to the United States, pursuant to Title 18, United States Code,
Case 1:21-cr-00534-CRC Document1 Filed 08/24/21 Page 3 of 3

Section 924(d) and Title 28, United States Code, Section 2461(c), any firearms and ammunition
involved in or used in the knowing commission of the offense, including but not limited to:

(a) Taurus, model G2C, 9mm semi-automatic handgun bearing serial number
TLP43510.

(b) SCCY, model CPX-2, 9mm semi-automatic handgun bearing serial number 79064.

(c) 9mm ammunition.

3. If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendants:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property that cannot be subdivided without

difficulty;

the defendants shall forfeit to the United States any other property of the defendants, up to the
value of the property described above, pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 28, United States Code, Section 2461 (c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,

United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

FOREPERSON.

ug) ti fe

Attorney of the United States in
and for the District of Columbia.
